DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of structure I: 1-benzyl-3-methylimidazole (e.g. R1 is methyl, R2 is benzyl X is chloride), water soluble, homogeneous, no need to mix with solvent (optional) and fracturing in the reply filed on 8/5/22 is acknowledged.
Claims 4-5, 7-11, 13-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/5/22.

Priority
The claims have an effective priority date of the filing of the provisional application: 11/19/20

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/15/22 has been considered by the examiner.  The CN references have been lined through since there is no English abstract or description of the references.


Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  The elected species 1-benzyl-3-methylimidazole is allowable.  The search was expanded to aryl substitutions for R1 and R2, and the Examiner is also indicating “wherein at least one of R1 and R2 is selected from substituted or unsubstituted aryls and alkylenearyl hydroxyalkyls” as allowable for structure I (e.g. structures II-VI have not been searched in regards to aryl substitution).
Close prior art regarding the elected species includes Hardacre (US 9279086) that embraces the elected species (Column 4 line 50 and Column 5 lines 9-13) but putting it down a well is not suggested or disclosed.  Fu (US 6350721) is noted as having ionic liquids for fracturing but seems cumulative to the teachings of Berry (used in the below rejection)
Search was continued onto the next species for structure I, e.g. R1 and R2 being alkyl groups and rejection over such is put forth below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 2, 3, 6, 12 is/are rejected under 35 U.S.C. 102a1 and 102a2 as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Berry (US 2009/0029880).
Berry discloses ionic liquid compositions used to treat subterranean formations (abstract).  [0036] exemplifies (and thusly anticipates) the use of 1-ethyl-3-methylimidazolium chloride, which meets Structure I of claim 2.  The treatment fluid is aqueous [0024] and may be used as a fracturing fluid [0024].  Picking one element from a list (fracturing fluid) is held by the Office to be anticipated.  Fracturing meets claim 12, and thusly also meets the IOR application requirements of claim 1.  The ionic liquid is dispersed in the carrier fluid (abstract) meeting the mixing requirement of claim 1.  Elements above thusly meet and anticipate the requirements of claims 1, 2, 3, 6 and 12 wherein since the ionic liquid structure meets that of claim 2 it must implicitly be water soluble.  Alternatively, in light of the picking and choosing of elements, the claims are prima facie obvious.  Though picked from a list, it has been held that though a specific embodiment is not taught as preferred makes it no less obvious, also, that the mere fact that a reference suggests a multitude of possible combinations does not in and of itself make any one of those combinations less obvious, see Merck v. Biocraft, 10 USPQ2d 1843 (Fed Cir 1985)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA BLAND whose telephone number is (571)272-2451. The examiner can normally be reached Mon - Fri 9:00 am -3:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALICIA BLAND/           Primary Examiner, Art Unit 1766